Per Curiam. This claim arises out of an incident that occurred on August 17, 1978. Joseph Burkes and Valerie Addison, father and wife, respectively of the deceased victim, Willie Addison, seek compensation pursuant to the provisions of the Crime Victims Compensation Act, hereafter referred to as the Act. Ill. Rev. Stat. 1977, ch. 70, par. 71 etseq. This Court has carefully considered the application for benefits submitted on the form prescribed by the Court, and an investigatory report of the Attorney General of Illinois which substantiates matters set forth in the application. Based upon these documents and other evidence submitted to the Court, the Court finds: 1. That Willie Addison, age 22, was a victim of a violent crime as defined in section 2(c) of the Act, to wit: Voluntary Manslaughter. Ill. Rev. Stat. 1977, ch. 38, par. 9 — 1. 2. That on August 17, 1978, the victim was shot several times by an offender who was known to him. The incident occurred in the lobby of the apartment building at 7456 South Shore Drive, Chicago, Illinois. Minutes before the shooting, the victim had become involved in an altercation with the offender. During the altercation, the victim struck the offender, inflicting a wound on the offender’s eye. After being struck, the offender ran to his home several doors away and obtained a handgun, returning to the scene of the altercation within minutes. At that time, the offender shot the victim several times. The victim was taken to Jackson Park Hospital, where he expired shortly after admission. The offender was apprehended and entered a plea of guilty to the charge of voluntary manslaughter. 3. That the Claimant, Joseph Burkes, seeks compensation for funeral expenses only. He was not dependent upon the victim for support. 4. That the Claimant, Joseph Burkes, incurred funeral and burial expenses as a result of the victim’s death in the amount of $1,400.00. 5. That the Claimant, Valerie Addison, seeks compensation for loss of support for herself and for her minor child, Dametre Damont Davis, age one. 6. That section 7(c) of the Act, states that the Court of Claims shall determine the degree or extent to which the victim’s acts or conduct provoked or contributed to his injuries or death and reduce or deny the award of compensation accordingly. 7. That the Court finds that the victim’s conduct contributed to his death to such a substantial degree as to warrant a full denial of this claim pursuant to section 7 (c) of the Act. It is hereby ordered that the claims of Joseph Burkes and Valerie Addison be, and are, hereby denied.